DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/11/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements (IDS), submitted on 12/7/2020, have been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  The word “horizontal” appears to be misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 3]  The claim recites the limitation of “high pressure” in the 1st and 2nd line of the claim.  The term "high pressure" in claim 3 is a relative term which renders the claim indefinite.  The term "high pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, it is interpreted than any pressure meets the limitation of the claim.
[Claim 4]  The claim recites the limitation of “high-pressure” in the 1st line of the claim.  The term "high-pressure" in claim 4 is a relative term which renders the claim indefinite.  The term "high-pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, it is interpreted than any pressure meets the limitation of the claim.
[Claims 9 and 14]  Claims 9 and 14 recite the limitation of “wherein the nozzle-type needle includes four to eight nozzle-type needles” and “wherein the nozzle-type needle is four or more needles,” respectively.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear how a singular structure can incorporate more than its own structure.  For purposes of examination, it is interpreted that the apparatus comprises “four to eight nozzle-type needles” and “four or more needles,” respectively.
[Claims 5-8 and 10]  The claims are rejected based upon their dependency from dependent claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, and 11-13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zyman et al. (PGPub 2020/0276395).
[Claim 1]  Zyman teaches an apparatus (figure 5, item 200) for injecting a lipolysis composition (paragraph [0033]), the apparatus comprising: 
a lipolysis composition storage (figure 5, item 75) (the examiner notes the limitation is merely interpreted as a container and that the “lipolysis composition” is not a positively recited claim element); 
a pump (“jet injection system”; paragraph [0056]); and 
at least one nozzle-type needle (figure 5, item 24) (paragraph [0056]).
[Claims 2-5 and 8]  Zyman teaches the limitations of claim 1, upon which claims 2-5 and 8 depend.  In addition, Zymnan discloses the pump (“jet injection system”) is configured to periodically supply the lipolysis composition to the nozzle-type needle (figure 5, item 24) (paragraph [0056]); wherein the lipolysis composition is jetted at a high pressure into a subcutaneous fat layer through the nozzle-type needle (figure 5, item 24) (paragraphs [0033], [0041], [0048], [0057]); wherein a periodical high-pressure jet of the lipolysis composition is performed on a subcutaneous fat layer through the nozzle-type needle (figure 5, item 24) in response to a periodical supply of the pump (“jet injection system”) (the pump would be functionally capable of meeting this limitation); wherein an oscillation is applied to the subcutaneous fat layer through the periodical high-pressure jet (again, the pump would be functionally capable of meeting this limitation); and wherein the lipolysis composition is supplied at a volume of 300 milliliters per minute (ml/min) (as noted above, the “lipolysis composition” is not a positively recited claim limitation; as such, Zyman meets the limitations of the claim).
[Claims 11-13]  Zyman teaches the limitations of claim 1, upon which claims 2-5 and 8 depend.  Zyman further discloses the nozzle-type needle (figure 5, item 24) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395).
[Claims 9 and 14]  Zyman teaches the limitations of claim 1, upon which claims 9 and 14 depend.  The apparatus disclosed by Zyman meets the functional limitations of having a length which is adjustable in penetration depth (the examiner notes “a flexible patch plate” is only functionally recited and is not a positively recited claim limitation).  Although Zyman contemplates the use of more than one needle device (paragraph [0015]), the use of four or more (four to eight) is not specifically disclosed.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the apparatus taught by Zyman to have utilized “four or more” needles, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395), in view of Manstein (WO 2009/099988 A2).
[Claim 6]  Zyman teaches the limitations of claim 5, upon which 6 depends.  Although disclosing a pump capable of creating an oscillation, Zyman does not specifically disclose the oscillation is a repetitive oscillation of 10 hertz (Hz) to 1000 Hz.
However, Manstein teaches an injection apparatus comprising at least one needle wherein an oscillation between 10 Hz and 1000 Hz is applied to tissue (page 16, lines 6-19).
In re Aller, 105 USPQ 233.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zyman et al. (PGPub 2020/0276395), in view of Doud et al. (PGPub 2013/0165860).
[Claim 7]  Zyman teaches the limitations of claim 4, upon which 7 depends.  Although disclosing the use of a jet injection system, Zyman does not specifically disclose the jet is at a pressure of 50 psi to 1000 psi.
However, Doud teaches an injection apparatus comprising at least one needle capable of delivering a jet of 50 psi to 1000 psi (80 psi) (paragraph [0273]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for Zyman to have utilized a jet having the claimed pressure range, as taught by Doud, in order to provide increased functionality and control, by allowing for a means by which ample pressure might be applied to saturate tissue.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
[Claim 10]  Zyman and Doud teach the limitations of claim 7, upon which claim 10 depends.  In addition, Zyman discloses the nozzle-type needle (figure 5, item 24) is functionally capable of being positioned at an interval of 10 centimeters (cm) to 20 cm and inserted into the subcutaneous fat layer (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/12/2021